Order, entered on May 9, 1962, so far as appealed from, denying defendant-appellant’s motion to dismiss the amended complaint, unanimously reversed, on the law and the facts, with $20 costs and disbursements to appellant, and the motion granted, with $10 costs. The Mexican decree approves and incorporates the separation agreement and orders the parties to comply with it. As the validity of the decree is in no wise questioned, its consequent recognition by our courts (see Gould v. Gould, 235 N. Y. 14, 28, 29) precludes the impairment of its mandate which the requested annulment of the agreement would entail (Rehill v. Rehill, 306 N. Y. 126; Schacht v. Schacht, 295 N. Y. 439; Calderon v. Calderon, 275 App. Div. 251; Hoyt v. Hoyt, 265 App. Div. 223). Concur — Botein, P. J., Valente, McNally, Stevens and Steuer, JJ. [33 Misc 2d 454.]